NUMBER 13-11-00338-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

DANNIE LOUIS SLATTER A/K/A
DONNIE LOUIS SLATTER,                                                                       Appellant,

                                                     v.

THE STATE OF TEXAS,                                                                          Appellee.


                         On appeal from the 24th District Court
                              of Jackson County, Texas.


                              MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Rodriguez and Garza
              Memorandum Opinion by Justice Rodriguez
        Appellant Dannie Louis Slatter a/k/a Donnie Louis Slatter 1 challenges his

conviction for injury to a disabled individual. See TEX. PENAL CODE ANN. § 22.04(a)(1),

(b)(2) (West Supp. 2011). By three issues, Slatter argues that: the evidence was

        1
           In their briefs, the parties refer to appellant as Donnie Louis Slatter. But throughout the record,
including the judgment of conviction and notice of appeal, appellant is listed as Dannie Louis Slatter.
insufficient to prove the alleged victim was disabled or that he intended to cause her

serious bodily injury; and the trial court abused its discretion in limiting closing arguments

to ten minutes. We affirm.

                                      I. Background

       On the morning of Saturday, February 7, 2009, Slatter found his wife, Paulette,

dead in the living room of their home. It is undisputed that Paulette had numerous

chronic medical conditions, including diabetes, high blood pressure, and liver and

pancreatic problems. There was evidence that Paulette did not take the numerous

medications prescribed for her conditions in the several days preceding her death.

There was also evidence that beginning as early as Wednesday, February 4, 2009,

Paulette was unable to get out of a living room chair in which she was sitting. In the two

to three days preceding her death, there was evidence that Paulette was unable to feed

herself, give herself insulin, or go to the bathroom to change her diaper; that she dropped

her medication on the ground when Slatter put it in her hand; and that at some point in

those few days, she began mumbling inaudibly and was unable to speak comprehensibly.

The cause of Paulette's death was determined to be "cardiopulmonary arrest" that was

caused by "liver disease" and "encephalopathy."

       In connection with Paulette's death, Slatter was indicted for murder, manslaughter,

and injury to a disabled individual. Slatter pleaded not guilty to all counts, and his case

was tried to the bench. After a two-day trial, the court found Slatter guilty of injury to a

disabled individual—namely, that Slatter, who had assumed care, custody, and control

over Paulette, intentionally and knowingly by omission caused serious bodily injury to

Paulette by failing to provide adequate food, nutrition, water, and supplements and failing

                                              2
to call for medical assistance when he knew Paulette's condition was serious and life

threatening. While pronouncing its verdict, the trial court also specifically found that

       [S]ometime during the day described as Wednesday, February 4th, 2009,
       Paulette Slatter became a disabled individual as defined in [the relevant
       section of the penal code]. The court further finds that Paulette Slatter
       remained a disabled individual throughout the day, as described as
       Thursday, February 5th, 2009; Friday, February the 6th, 2009; and into
       Saturday, February the 7th, 2009.

The trial court then sentenced Slatter to thirty years' incarceration in the Institutional

Division of the Texas Department of Criminal Justice. This appeal followed.

                             II. Sufficiency of the Evidence

       By two issues, Slatter challenges the sufficiency of the evidence supporting his

conviction.

A. Standard of Review

       In a sufficiency review, courts examine the evidence in the light most favorable to

the verdict to determine whether "any rational fact finder could have found guilt beyond a

reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Brooks v. State,

323 S.W.3d 893, 895 (Tex. Crim. App. 2010) ("[T]he Jackson legal-sufficiency standard is

the only standard that a reviewing court should apply in determining whether the evidence

is sufficient to support each element of a criminal offense that the State is required to

prove beyond a reasonable doubt."). This standard requires reviewing courts to resolve

any evidentiary inconsistencies in favor of the judgment, keeping in mind that the fact

finder is the exclusive judge of the facts, the credibility of the witnesses, and the weight to

give their testimony. Brooks, 323 S.W.3d at 899. Appellate courts do not re-evaluate

the weight and credibility of the evidence; they only ensure that the fact finder reached a

rational decision. Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009). A fact
                                           3
finder may support its verdict with reasonable inferences drawn from the evidence, and it

is up to the fact finder to decide which inference is most reasonable. Id. at 523.

      Legal sufficiency is measured by the elements of the offense as defined by a

hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim.

App. 2009); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). "Such a charge

is one that accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State's burden of proof or unnecessarily restrict the State's

theories of liability, and adequately describes the particular offense for which the

defendant was tried." Villarreal, 286 S.W.3d at 327; see Malik, 953 S.W.2d at 240. As

indicted in this case, Slatter committed the offense if he "intentionally, knowingly, or

recklessly by omission" caused "serious bodily injury" to Paulette, and Paulette was a

"disabled individual." See TEX. PENAL CODE ANN. § 22.04(a)(1).

B. Disabled Individual

      By his first issue, Slatter argues that the evidence was insufficient to prove that

Paulette was a disabled individual as defined by the relevant statute. We disagree.

      Under the relevant statute, "'[d]isabled individual' means a person older than 14

years of age who by reason of age or physical or mental disease, defect, or injury is

substantially unable to protect himself from harm or to provide food, shelter, or medical

care for himself." See id. § 22.04(c)(3) (West Supp. 2011). At trial, Willford Williams,

M.D. testified that he had been Paulette’s family practitioner. He described the various

ailments from which Paulette suffered and testified that he had last seen Paulette in

August 2008.    The State then described to Dr. Williams the evidence of Paulette’s

condition in the several days preceding her death—that Paulette had not taken her insulin

                                            4
since Wednesday, February 4, that she was unable to get out of her chair for three days,

that she was only able to mumble and could not talk on the phone, and that she had taken

none of her medications during those days. Dr. Williams then testified that a person in

such conditions with Paulette’s medical problems would have been disabled as defined

by the statute during those days.

       Slatter points to testimony from several friends, family members, and neighbors

who did not consider Paulette to be disabled. They testified that Paulette worked in her

garden, drove herself to the grocery store, attended religious conventions, and could

generally care for herself. Slatter also points to testimony that Paulette had been denied

Social Security disability benefits and argues that this weighed against the court’s

disability finding, as well. However, this testimony applied to Paulette’s condition in the

weeks, months, and years preceding the period for which the trial court found her

disabled. Moreover, the standard for obtaining disability benefits is different than the

standard for determining whether an individual is disabled for purposes of section 22.04

of the penal code. Compare id., with 42 U.S.C.A. § 423(d) (West 2010). In the end, it

was the trial court’s prerogative as fact finder to credit Dr. Williams’s testimony about

Paulette’s condition in the several days preceding her death and determine that, in those

days, Paulette was substantially unable to protect herself from harm or provide food or

medical care for herself. See TEX. PENAL CODE ANN. § 22.04(c)(3); see also Brooks, 323
S.W.3d at 899. We will not disturb that finding on appeal.

       Having reviewed all of the evidence presented at trial, we conclude it was rational

for the fact finder in this case to determine beyond a reasonable doubt that Paulette was a

disabled individual as defined by the statute. Slatter’s first issue is overruled.

                                             5
C. Serious Bodily Injury

       By his second issue, Slatter argues that the evidence was insufficient to prove that

he intended or knew that serious bodily injury would be the result of his omission. Again,

we disagree.

       Injury to a disabled individual is a "result of conduct" offense. See Kelly v. State,

748 S.W.2d 236, 239 (Tex. Crim. App. 1988); Plants v. State, 124 S.W.3d 414, 416 (Tex.

App.—Fort Worth 2003, no pet.). Therefore, the State had to prove not only that Slatter

intentionally or knowingly failed to provide food or medical care to Paulette, but also that

he intentionally or knowingly caused the injury. See Alvarado v. State, 704 S.W.2d 36,

39 (Tex. Crim. App. 1985) (contrasting "result of conduct" crimes with "nature of conduct"

crimes). A person acts intentionally with respect to the result of his conduct when "it is

his conscious desire to . . . cause the result." TEX. PENAL CODE ANN. § 6.03(a) (West

2011). A person acts knowingly with respect to a result of his conduct when "he is aware

that his conduct is reasonably certain to cause a result." Id. § 6.03(b).

       At trial, the paramedics who responded to the scene on the morning of Saturday,

February 7, 2009, testified that they found Paulette dead in a recliner in the Slatters’ living

room. When they arrived, Slatter was sitting in his truck outside the house; he appeared

to be upset. Paulette’s diaper was overflowing with feces and the stench in the house

was unbearable. The paramedics testified that rigor mortis had set in, and in their

opinion, Paulette had been dead for more than twenty-four hours. A law enforcement

investigator who was at the scene testified, specifically, that the stench was caused by

more than just feces; he believed that the stench was also a result of Paulette’s

decomposing body.

                                              6
      The State also admitted as evidence Slatter’s statement to a sheriff’s investigator

and his grand jury testimony. In both, Slatter implied that Paulette was frustrated with

her medical problems and had given up. Slatter stated that he tried to give Paulette her

insulin and other medicines, but she would not take them. He stated that he asked her if

she wanted help getting to the bathroom, but she refused his help. In both, he stated that

he believed Paulette had died sometime during the night between Friday, February 6 and

Saturday, February 7. The investigator who took Slatter’s statement testified that Slatter

believed Paulette wanted to die and that Slatter had left her in her chair those several

days and let her die.

      Several of Paulette’s family members testified that, although Paulette had

numerous health problems and had her good and bad days, she had never told them she

wanted to give up and die. When she went to the Slatters’ house after Paulette’s death,

one of Paulette’s nieces testified that she found receipts for a non-refundable trip to the

Bahamas that Paulette had booked.

      The family members also testified that they had tried to call Paulette on her cell

phone the week before her death but had been unable to get through. They found this to

be unusual because, before that week, they talked to Paulette on a regular basis.

Another of Paulette’s nieces testified that when she asked Slatter about the phone calls

that week, Slatter hurriedly deleted what the niece assumed to be missed calls from

Paulette’s call history. All of Paulette’s family members testified that Paulette had never

complained about Slatter mistreating her.

      The Slatters’ neighbors testified that Slatter was a good husband and that he and

Paulette appeared to have a very happy marriage.         They testified that Slatter took

                                            7
Paulette to the doctor and helped her deal with her health problems.            One of the

neighbors testified that she had seen Paulette the weekend before her death and that

Paulette appeared to be fine.      But when she saw Paulette again on Wednesday,

February 4, Paulette was feeling very badly.

       Dr. Williams testified that if a severe diabetic does not take her insulin for several

days, it decreases that person’s ability to fight off an infection. One of the paramedics

also testified that if a diabetic does not take her insulin for several days, she could die.

Finally, Dr. Williams testified that if someone in Paulette’s condition the last several days

of her life received no medical attention, that would create a substantial risk of death.

       Based on the foregoing, we conclude the trial court could have determined that

Slatter both knowingly failed to provide Paulette with the food and medical care she

needed and, by this failure, knowingly caused Paulette’s death. See Alvarado, 704
S.W.2d at 39. From the evidence presented, the trial court could have inferred that

Slatter knowingly let Paulette die. Slatter does not dispute that, as Paulette’s spouse, he

had assumed care, custody, and control over her and accepted responsibility for her

shelter, food, and medical care.     See TEX. PENAL CODE ANN. § 22.04(b), (d). This

assumption of care made any omission by Slatter actionable under section 22.04(a)(1).

See id. § 22.04(d).

       Specifically, the evidence shows that Slatter had regularly taken Paulette to the

doctor, so it was reasonable for the trial court to infer that he knew she needed her insulin

and other medications to survive. It was also reasonable for the trial court to infer from

the testimony of the paramedics and others who responded to the scene that Paulette

could have died as early as the morning of Friday, February 6, and Slatter’s failure to call

                                             8
anyone to report her death for over twenty-four hours was further evidence of his knowing

omission. Next, from the evidence presented at trial, it was reasonable for the trial court

to infer that, at the least, Slatter did not keep Paulette’s family apprised of Paulette’s

deteriorating medical condition and, in the worst case, that Slatter may have prevented

Paulette from communicating with her family that last week. Finally, the trial court could

have chosen to believe Paulette’s relatives’ assertions that Paulette did not want to die

over Slatter’s implications that she did.

       In sum, viewing the evidence in the light most favorable to the verdict, we conclude

the trial court acted rationally in determining that Slatter was aware his omission—failing

to obtain medical care for Paulette for two to three days when she was unable to care for

herself—was reasonably certain to cause Paulette’s death. Slatter’s second issue is

overruled.

                                 III. Closing Arguments

       By his third issue, Slatter argues that the trial court abused its discretion in limiting

closing arguments to ten minutes per side. Having reviewed the record, however, we

believe Slatter failed to preserve this issue for our review.

       Before closing arguments, the following exchange took place:

       [Trial court]:               Is five minutes enough for argument?

       [Defense counsel]:           No, Your Honor, five minutes is not enough. I'd
                                    like some time to prepare. This is a serious
                                    matter, Your Honor, and I'm somewhat — five
                                    minutes is not enough time, Your Honor, for final
                                    argument. I need 15 minutes, Your Honor,
                                    minimum.

       [Trial court]:               Okay. I'll give both sides ten minutes to argue
                                    the case, and we can argue the case at one
                                    o'clock. We'll be in recess until one o'clock.
                                             9
Defense counsel then made his closing argument and, at the very end of his argument,

commented as follows:

       In closing, it kind of dawned on me. I said, you know, we took an
       hour-and-a-half for lunch but we're limited to ten minutes of argument in my
       case, or 11 or 12, we're being limited to ten minutes of argument about a
       man's life, 5 to 99 or life; 20 to — 2 to 20 or — 2 to 20 years. And I'm
       thinking to myself I guess we've all got our priorities.

       We conclude that Slatter did not object either at the beginning or the end of his

argument to the trial court's ten-minute limitation on closing arguments.         Defense

counsel's request for fifteen minutes instead of five minutes did not amount to an

objection; neither was defense counsel's final comment as to the time limit an objection.

See Barajas v. State, 732 S.W.2d 727, 729 (Tex. App.—Corpus Christi 1987, pet. ref’d)

(concluding that where appellant requested a certain time for closing argument that was

denied by the trial court but then failed to object to the time limit at the end of his

argument, appellant failed to preserve his complaint about the trial court's time limit on

closing argument); see also TEX. R. APP. P. 33.1(a); Johnson v. State, No.

01-08-00709-CR, 2011 WL 6014218, at *6-7 (Tex. App.—Houston [1st Dist.] Dec. 1,

2011, no pet.) (mem. op., not designated for publication) (holding that appellant failed to

preserve his complaint about the trial court's time limit on closing argument even where

defense counsel made multiple comments during argument about her time being "short"

and that she was being "rush[ed]"). And although Slatter filed a motion for new trial, he

also did not complain in that motion of the limitation on closing arguments. Finally, at no

time during the trial proceedings did Slatter list the issues that would have been covered

by defense counsel if he had been given more time for closing arguments. See Madry v.

State, 200 S.W.3d 766, 773 (Tex. App.—Houston [14th Dist] 2006, pet. ref'd) ("There is
                                       10
nothing before this court indicating what issues, if any, appellant's trial counsel wanted to

address but could not because of the trial court's time limitation. On this record, we

cannot determine whether the trial court reversibly erred in limiting appellant's closing

argument to five minutes. Thus, we conclude that appellant failed to preserve error as to

his second issue."); Barajas, 732 S.W.2d at 729; see also Dang v. State, 154 S.W.3d 616,

(Tex. Crim. App. 2005) (noting that one factor to consider in whether the trial court abused

its discretion in limiting closing arguments is whether counsel "listed the issues that would

be covered if given more time").

       In light of the foregoing, we cannot conclude that Slatter preserved his complaint

about the ten-minute time limit for closing arguments. See TEX. R. APP. P. 33.1(a). We

overrule Slatter's third issue.

                                     IV. Conclusion

       We affirm the judgment of the trial court.


                                                                NELDA V. RODRIGUEZ
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of March, 2012.




                                             11